EXHIBIT 10.2
EXECUTION VERSION
TH TRS CORP.
Residential Mortgage-Backed Securities
FORWARD AAA SECURITIES AGREEMENT
May 17, 2011
Barclays Bank PLC
745 7th Avenue, 4th Floor
New York, New York 10019
Ladies and Gentlemen:
     TH TRS Corp. (the “Seller”) agrees, pursuant to this Forward AAA Securities
Agreement (this “Agreement”), to sell or cause to be sold to Barclays Bank PLC
(the “Initial Purchaser”) senior mortgage-backed securities (the “Senior
Securities”), under the terms and conditions herein contained, issued pursuant
to a proposed securitization transaction involving certain residential mortgage
loans expected to be acquired in connection with the Master Repurchase
Agreement, dated as of May 17, 2011, and the Master Repurchase Agreement Pricing
Side Letter, dated as of May 17, 2011 (together, the “Master Repurchase
Agreement”), both by and between the Seller and the Initial Purchaser.
Capitalized terms shall have the meanings ascribed in ExhibitA. Other
capitalized terms used, and not otherwise defined, herein shall have the
meanings ascribed thereto in the Master Repurchase Agreement.
     In connection with this Agreement and the Master Repurchase Agreement, the
Initial Purchaser will assist the Seller in sourcing certain jumbo prime
residential mortgage loans and developing relationships with mortgage loan
originators. In order to finance the acquisition of the mortgage loans from
originators, the Seller expects to sell mortgage loans to the Initial Purchaser
pursuant to a full recourse reverse repurchase facility provided through the
Master Repurchase Agreement, although the Seller is not required to use the
Master Repurchase Agreement to fund any or all mortgage loans subject to this
Agreement. Each mortgage loan funded under the Master Repurchase Agreement may
be eligible to back the Senior Securities, which would be issued by a
securitization trust (the “Issuer”). Once mortgage loans are acquired by the
Seller, either using the funds provided by the repurchase facility and conveyed
to the Initial Purchaser under the repurchase facility, or otherwise acquired by
the Seller, in an aggregate amount of approximately $200,000,000 in unpaid
principal balance, the Seller expects to securitize such mortgage loans (subject
to the limitations herein) in a transaction (the “Securitization”) in which the
Issuer will be expected to issue one or more classes of Senior Securities that
would be entitled to payments on a senior, priority basis, and one or more
classes of subordinate securities that would be entitled to payments on a
subordinated basis, with realized losses being allocated sequentially, first to
the subordinate securities and then to the Senior Securities. The Initial
Purchaser will act as an underwriter or placement agent of the

 



--------------------------------------------------------------------------------



 



Securitization. The Seller would act as sponsor of the Securitization and is
expected to be subject to and comply with any risk retention requirements
required of a “securitizer” under Section 941 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Dodd-Frank Act”) and the regulations
promulgated thereunder, and will comply with any other applicable laws, rules
and regulations, including, without limitation, revised Regulation AB and the
Dodd-Frank Act.
     In the event of a securitization pursuant to which Senior Securities are
issued, the Initial Purchaser, upon the basis of the representations and
warranties of the Seller set forth in this Agreement and the Master Repurchase
Agreement, and subject to the terms and conditions set forth herein, shall
purchase the Senior Securities on the related closing date in reliance on an
exemption from registration under Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”). In the alternative, if the parties agree, the
Senior Bonds will be registered under the Securities Act. In that event, the
provisions of this Agreement that are designed to exempt the related securities
or transaction from registration under the Securities Act will be replaced by
standard underwriting agreement provisions designed for public securities
offerings.
     The Initial Purchaser and the Seller understand and agree that the Senior
Bonds may only be resold or otherwise transferred if such Senior Bonds are
hereafter registered under the Securities Act or if an exemption from
registration under the Securities Act is available for such sale, including the
exemption afforded by Rule 144A (“Rule 144A”) and Regulation S (“Regulation S”)
of the rules and regulations promulgated under the Securities Act by the
Securities and Exchange Commission (the “Commission”).
Section 1. Purchase of the Senior Securities; Eligibility. Upon notification
from the Seller that it has committed to purchase Forward Eligible Assets from
an Originator, the Initial Purchaser may issue confirmations to purchase Senior
Securities collateralized by Forward Eligible Assets (each such confirmation, a
“Confirmation”). A Confirmation will serve as a commitment by the Initial
Purchaser to purchase Eligible AAA Securities collateralized by the related
Forward Eligible Assets, subject to all the terms and conditions set forth in
this Agreement and in the related Confirmation. In reliance on the
representations and warranties contained herein and subject to the terms and
conditions set forth herein, and as long as the Senior Securities are Eligible
AAA Securities, the Initial Purchaser shall purchase Eligible AAA Securities at
the AAA Securities Purchase Price. It is expected that the securitization
depositor shall transfer to the Seller and the Seller shall retain any AAA IO
Securities as well as any subordinate bonds created to structure the Senior
Securities as set forth herein.
Section 1A. Failure to Deliver Eligible AAA Securities. To the extent that the
Seller fails to deliver Eligible AAA Securities on or before May 11, 2012, or
such later date agreed to in writing by the Seller and Initial Purchaser, either
because
     (i) the Seller with Initial Purchaser’s cooperation has not, as of such
date, despite its commercially reasonable efforts, closed a Securitization
whereby the Senior Securities (a) were issued in an original principal balance
equal to 88% or more of the outstanding principal balance of the Included
Mortgage Loans as of the Securitization closing date, and (b) were assigned a
credit rating in the highest category (e.g., “AAA”) by at least one Rating
Agency, or

2



--------------------------------------------------------------------------------



 



     (ii) the Seller has determined in good faith that the closing of a
Securitization is not commercially practical, despite commercially reasonable
efforts prior to such date,
then the Seller and Initial Purchaser hereby agree as follows:
a. The Seller may, at its option, offer to sell to the Initial Purchaser all or
a portion of the Forward Assets, and the Initial Purchaser hereby agrees to buy,
if offered, such Forward Assets at a price equal to the product of the
applicable Purchase Price Percentage times the related outstanding principal
balance thereof, plus any accrued but unpaid interest thereon.
b. Upon request of the Seller, the Initial Purchaser will broker a sale of all
or a portion of the Forward Assets, as requested by the Seller, to one or more
third parties and will earn a fee equal to 0.25% of the outstanding loan balance
of any such Forward Assets sold, upon completion of a successful sale. Depending
upon the aggregate sale price of the related Forward Assets sold, the Initial
Purchaser, in its discretion, may decide to perform a Pairoff, whereby amounts
received by the Initial Purchaser and due to the Seller in connection with such
sale, may be offset against amounts due to the Initial Purchaser under the
Master Repurchase Agreement. The calculations and determinations shall be made
in good faith, in a commercially reasonable manner.
c. The Seller will have the option to proceed with the Securitization based upon
actual Rating Agency sizing.
     Any Forward Asset that is a Forward Ineligible Asset will not be included
in the Securitization nor subject to the provisions of this Agreement, except as
provided in Section 10.
     The Initial Purchaser will reoffer and resell the Senior Securities to one
or more third party investors in accordance with the terms and conditions
hereof. The Initial Purchaser shall have the right, in its sole discretion, to
reject in whole or in part any order by one or more third party investors to
purchase the Senior Securities or to allot to any investor less than the amount
of Senior Securities offered to be purchased by such investor.
     In connection with any Securitization, the Initial Purchaser and the Seller
will assist in the preparation of a private placement memorandum and a
memorandum supplement to the private placement memorandum (collectively,
together with all appendices and attachments thereto, “Private Placement
Memorandum.”
     The Initial Purchaser shall approve the Offering Documents (as defined in
Section 4(h)), in its sole and absolute discretion, promptly as such documents
are prepared and are in form and substance satisfactory to it. The Initial
Purchaser shall not distribute any Offering Document unless such Offering
Document shall have been specifically approved by the Seller; provided, that the
Seller hereby approves of the distribution of the Private Placement Memorandum
by the Initial Purchaser to persons in compliance with the terms of this
Agreement. The Initial Purchaser shall not distribute or disseminate any
offering materials to prospective investors other than the Offering Documents.
At the request of any investor, the Initial Purchaser shall deliver to such
investor a copy of any Offering Documents requested by such investor. The
Initial Purchaser shall keep and retain such records as may be necessary to
identify any potential investor to whom the Initial Purchaser circulated any
Offering Document.

3



--------------------------------------------------------------------------------



 



     This Agreement shall terminate with respect to any mortgage loan on the
earlier of (i) the day on which an Event of Default (as defined in the Master
Repurchase Agreement) occurs, (ii) the day on which such mortgage loan is no
longer a Forward Eligible Asset, subject to the obligation of the Initial
Purchaser or Hedge Provider to purchase certain Forward Ineligible Assets
pursuant to Section 10 of this Agreement, and (iii) 364 days from the Funding
Date with respect to such mortgage loan, unless Seller requests in writing an
extension of such date on or before 270 days after such Funding Date and the
Initial Purchaser approves such requested extension in writing, in its sole
discretion. A failure to accept such a request within 10 days of receipt of the
request shall be deemed to be a rejection. The Funding Date is, for any
Purchased Asset, the date on which such Purchased Asset is purchased by Seller
Section 2. Securitization; Fees. The Initial Purchaser and the Seller agree
that:
          (a) At the point when a pool of Forward Assets reaches approximately
$200,000,000 or such other amount mutually agreed to by the parties, in unpaid
principal balance, the Seller, as sponsor, will apply commercially reasonable
efforts to securitize the Forward Assets in a Securitization;
          (b) In any Securitization, the Seller, as Securitization sponsor,
shall retain risk required of a “securitizer” under Section 941 of the
Dodd-Frank Act and the regulations promulgated thereunder (“Risk Retention”).
Seller shall comply with, and to the extent that the Securitization depositor is
an affiliate of Initial Purchaser, shall cooperate with Initial Purchaser with
respect to the Securitization depositor’s compliance with, any other applicable
laws, rules and regulations, including, without limitation, revised
Regulation AB and the Dodd-Frank Act;
          (c) The purchase price for the Senior Securities purchased by the
Initial Purchaser shall be the amount determined under Section 1 and shall be
made by wire transfer of immediately available funds to the Seller on the
closing date of the Securitization (the “Closing Date”);
          (d) By 5:00 p.m., New York City time, on the Business Day prior to the
Closing Date, the Seller shall make available, for inspection by the Initial
Purchaser, the global notes that are to represent the Senior Securities, which
shall be in certificated, global form, and registered in the name of Cede & Co.;
and
          (e) Immediately following disbursal of funds to a borrower under a
mortgage loan and receipt by the Seller of a Confirmation for the purchase of
Senior Securities related to one or more Forward Eligible Assets, the Forward
AAA Securities Commitment Fee will accrue with respect to such Forward Eligible
Assets. The Forward AAA Securities Commitment Fee shall be paid monthly by the
Seller to the Initial Purchaser, until the earliest of Securitization of such
Forward Eligible Asset, the termination of this Agreement or the failure of the
Seller to deliver Eligible AAA Securities pursuant to Section 1A.
Section 3. Representations, Warranties and Covenants of Seller. The Seller will
represent and warrant to, and covenant and agree with, the Initial Purchaser as
of the Closing Date (except as otherwise noted) as follows:

4



--------------------------------------------------------------------------------



 



          (a) The Private Placement Memorandum (excluding the Initial Purchaser
Information (as defined below)) will not, on the date of its issuance (the “PPM
Date”) and at any time thereafter up to and including the Closing Date, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
          (b) Neither the Seller nor any affiliate (as defined in Rule 501(b) of
Regulation D promulgated under the Securities Act) thereof has, directly or
through any agent (other than the Initial Purchaser), sold, offered for sale,
solicited offers to buy, or otherwise negotiated or taken any other action in
respect of, nor will any of the foregoing, directly or through an agent (other
than the Initial Purchaser), sell, offer for sale, solicit offers to buy, or
otherwise negotiate or take any other action in respect of, any security (as
defined in the Securities Act) which is or will be integrated (as such term is
defined in Rule 502(a) of Regulation D promulgated under the Securities Act)
with the sale of the Senior Securities;
          (c) This Agreement has been duly authorized, executed and delivered by
the Seller and constitutes a legal, valid and binding instrument enforceable
against the Seller in accordance with its terms;
          (d) As of the PPM Date, the Offering Documents (as defined in
Section 4(h) of this Agreement) (excluding the Initial Purchaser Information (as
defined below)), if any, provided to potential investors by the Seller or
persons authorized by the Seller will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;
          (e) The Seller is not an “investment company” that is registered or
required to be registered under, or is not otherwise subject to the restrictions
of, the Investment Company Act of 1940, as amended;
          (f) The Seller shall cooperate with the Initial Purchaser in
connection with the drafting of the Securitization Documents (as defined below).
The Securitization Documents shall require that copies of all reports,
certificates or notices delivered by or to the Seller pursuant to any pooling
and servicing agreement, private placement memorandum and such other documents
created to effect the Securitization (collectively, the “Securitization
Documents”), and such other documents as the Initial Purchaser shall reasonably
request from time to time while the Senior Securities are outstanding are
promptly sent to Initial Purchaser;
          (g) The Seller is a corporation incorporated and in good standing
under the laws of the State of Delaware;
          (h) The Seller has full power and authority to conduct its business as
will be described in the Private Placement Memorandum, and to execute, deliver
and perform its obligations under this Agreement, the Master Repurchase
Agreement and each of the Securitization Documents to which it is a party, and
is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business requires such qualification;

5



--------------------------------------------------------------------------------



 



          (i) The execution, delivery and performance by the Seller of the
Securitization Documents to which it is a party and the consummation by the
Seller of the transactions contemplated thereby (i) will not violate the
certificate of incorporation or any order, injunction, ruling or decree by which
the Seller is bound, (ii) will not constitute a breach of or a default under any
agreement, indenture, mortgage, lease, note, contract, instrument or arrangement
to which the Seller is a party or by which the Seller or any of its property is
bound, and (iii) will not contravene or constitute a violation of any law,
statute, ordinance, rule or regulation to which the Seller or any of its
property is subject;
          (j) All representations and warranties of the Seller contained in each
of the Securitization Documents will be true and correct as of the PPM Date and
the Closing Date (provided that any representation made solely as of a prior
date shall remain as of such date) and are hereby incorporated by reference as
if each such representation and warranty were specifically made herein;
          (k) Any taxes, fees and other governmental charges imposed on Seller
and due on or prior to the Closing Date (including, without limitation, sales
taxes) in connection with the execution, delivery and issuance of this
Agreement, the Master Repurchase Agreement, the Securitization Documents and the
Senior Securities have been, or will have been, paid at or prior to the Closing
Date;
          (l) As of the Closing Date, the Securitization Documents to which the
Seller is a party have been duly authorized, executed and delivered by the
Seller and constitute valid and legally binding obligations of the Seller,
enforceable in accordance with their respective terms;
          (m) None of the Seller or any agent acting on its behalf (other than
the Initial Purchaser), has offered the Senior Securities by any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or has taken or will take any other action which would subject
the offer, issuance, sale or delivery of the Senior Securities to the provisions
of Section 5 of the Securities Act or to the registration provisions of any
state securities laws of any applicable jurisdiction;
          (n) As of the Closing Date and date of issuance of the Senior
Securities, the Senior Securities will not be (i) of the same class as
securities listed on a national securities exchange in the United States that is
registered under Section 6 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (ii) quoted in any “automated inter-dealer quotation
system” (as such term is used in the Exchange Act) in the United States, or
(iii) convertible or exchangeable at an effective conversion premium (calculated
as specified in paragraph (a)(6) of Rule 144A) of less than ten percent for
securities so listed or quoted;
          (o) Assuming the accuracy of the representations and warranties, and
no breach of the agreements and covenants, of the Initial Purchaser contained
herein, the offer and sale of the Senior Securities to the Initial Purchaser and
the initial reoffer and resale of the Senior

6



--------------------------------------------------------------------------------



 



Securities by the Initial Purchaser in the manner contemplated by this
Agreement, the Private Placement Memorandum will be exempt from the registration
requirements of the Securities Act by reason of (i) Section 4(2) of the
Securities Act and Rule 144A thereunder or (ii) Regulation S under the
Securities Act;
          (p) All consents, approvals and authorizations of any governmental
body, subdivision, agency, board or authority, if any, required on the part of
the Seller in connection with the execution and delivery by it of this Agreement
or any Securitization Document to which it is a party or the carrying out by it
of the transactions contemplated hereby or thereby, have been obtained and are
in full force and effect;
          (q) The Seller possesses all material licenses, certificates,
authorizations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
it and as described in the Private Placement Memorandum and the Seller has not
received any notice of proceedings relating to the revocation or modification of
any such license, certificate, authority or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
materially and adversely affect the business, operations, financial condition or
earnings of the Seller;
          (r) As of any Purchase Date for a Purchased Asset under (and as
defined in) the Master Repurchase Agreement, and as of the date of any
Confirmation with respect to any Forward Asset, such mortgage loan will meet the
Forward Eligibility Criteria. As of the Closing Date for any Securitization,
each of the Included Mortgage Loans will meet the Forward Eligibility Criteria;
and
          (s) The Seller is “Solvent,” meaning that (a) the fair market value of
such company’s assets exceeds the fair market value of such company’s
liabilities, and (b) such company is able to pay its debts as they come due. The
entry into and performance by the Seller of its obligations under this
Agreement, the Master Repurchase Agreement and the Securitization Documents,
including, without limitation, the sale and/or contribution of the Forward
Assets from the Seller to the Securitization will not cause the Seller to be
rendered any condition other than Solvent, as defined above.
Section 4. Covenants of the Seller in Connection with the Offer and Sale of the
Senior Securities. In further consideration of each of the agreements herein
contained, the Seller will, as of the Closing Date, covenant with the Initial
Purchaser as follows:
          (a) Promptly to furnish the Initial Purchaser with copies of the
Private Placement Memorandum and the Securitization Documents in such quantities
as it may from time to time reasonably request;
          (b) Promptly to take such action as the Initial Purchaser may
reasonably request from time to time to obtain an exemption from registration
requirements or to qualify the Senior Securities for offering and sale under the
state securities laws of such jurisdictions as the Initial Purchaser may
request; provided, however, in no event shall the Seller be required to qualify
the Senior Securities for offering and sale under the laws of any jurisdiction
where in connection therewith the Seller shall be required to qualify as a
foreign corporation to do

7



--------------------------------------------------------------------------------



 



business or to file a general consent to the service of process in such
jurisdiction; to advise the Initial Purchaser, promptly after the Seller
receives notice thereof, of the suspension of the qualification of the Senior
Securities for offering or sale in any jurisdiction or of the initiation or
threatening of any proceeding for any such purpose; and in the event of the
issuance of any order suspending any such qualification, promptly to use its
best efforts to obtain the withdrawal of such order;
          (c) It has not solicited, nor will it at any time solicit, any offer
to buy or offer to sell the Senior Securities by means of any form of general
solicitation or general advertising, including, but not limited to, the
following:
     (i) any advertisement, circular, article, notice or letter or other
communication published in any newspaper, magazine or similar medium or
broadcast over television, radio or the internet; and
     (ii) any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising;
          (d) If, during the period from the distribution of the Private
Placement Memorandum through the Closing Date, any event known to the Seller
shall occur as a result of which it is necessary, in the judgment of the Seller,
the Initial Purchaser or their respective counsel, to amend or supplement the
Private Placement Memorandum in order to correct any untrue statement of
material fact or to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary, in the judgment of the Seller, the
Initial Purchaser or their respective counsel, to amend or supplement the
Private Placement Memorandum to comply with any law, forthwith to prepare and
furnish, at the expense of the Seller, to the Initial Purchaser and to each
prospective investor or an investor to whom a copy of the Private Placement
Memorandum had previously been delivered and not returned, either amendments or
supplements (in form and substance reasonably satisfactory to the Initial
Purchaser and its counsel) so that the Private Placement Memorandum as so
amended or supplemented will not contain an untrue statement of material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
so that the Private Placement Memorandum will comply with such law; provided
that the Seller will not at any time amend or supplement the Private Placement
Memorandum (i) prior to having furnished the Initial Purchaser with a copy of
the proposed form of the amendment or supplement and giving the Initial
Purchaser and its counsel a reasonable opportunity to review the same or (ii) in
a manner in which the Initial Purchaser shall reasonably object (including
through an amendment which the Initial Purchaser has not approved);
          (e) Whether or not the transactions contemplated by this Agreement,
the Master Repurchase Agreement and the Securitization Documents are
consummated, or this Agreement is terminated for any reason, the Seller shall
pay all legal fees and expenses of its own counsel;
          (f) To cause the Securitization trustee to deliver authenticated
instruments evidencing the Senior Securities;

8



--------------------------------------------------------------------------------



 



          (g) That it has not published or disseminated, nor will it at any time
publish or disseminate, any material in connection with the offering or sale of
the Senior Securities, unless the Initial Purchaser shall have consented to the
publication or use thereof, or except as required by applicable law in the
opinion of counsel to the Seller;
          (h) To extend to the Initial Purchaser and all prospective investors
the opportunity, prior to the Closing Date, to ask questions of, and receive
answers from, the Seller concerning the Seller and the Senior Securities and the
terms and conditions of the offering of the Senior Securities and to obtain any
information that the Initial Purchaser may consider necessary in connection with
its undertakings hereunder, or which such prospective investors may consider
necessary in making an informed investment decision, to the extent the Seller
possesses such information or can acquire it without unreasonable effort or
expense and can make such information available without divulging information
that is not otherwise material and is deemed by the Seller to be proprietary or
confidential with respect to the business and operations of the Seller (any such
additional information furnished in writing (including, without limitation, the
Private Placement Memorandum) together with the Securitization Documents, any
material referred to in the preceding paragraph (g) consented to by the Initial
Purchaser and any other information distributed by the Initial Purchaser before
or after the Closing Date consented to by the Seller are collectively referred
to herein as the “Offering Documents”);
          (i) That it has not solicited, nor will it at any time solicit, any
offer to buy from or offer to sell to any person any Senior Securities, except
through the Initial Purchaser;
          (j) Each Senior Bond shall contain a legend stating in substance that
such Senior Bond has not been registered under the Securities Act and that any
resale, pledge or other transfer of such Senior Bond may be made only
(i) pursuant to an effective registration statement under the Securities Act or
(ii) in reliance on another exemption from the registration requirements of the
Securities Act, in each case only in accordance with any applicable securities
laws of any state of the United States; and the Seller will not cause or permit
the legend to be removed from the face of any Senior Bond except upon receipt of
any opinion of counsel stating that such restrictions are no longer required
under the Securities Act and that such Senior Bond may be offered and sold
without restrictions under the Securities Act (the purpose of this requirement
is to ensure that the Senior Securities are resold or otherwise transferred only
in a manner that does not call into question the non-public offering character
of the offer and sale of the Senior Securities; and any resale or other transfer
of any Senior Bond shall be made in strict compliance with the terms of the
Securitization Documents);
          (k) It has not taken, or permitted or caused any of its affiliates to
take, nor will it at any time take, or permit or cause any of its Affiliates to
take, any action whatsoever which would have the effect of requiring the
registration, under the Securities Act, of the offering or sale of the Senior
Securities contemplated by this Agreement including an offer to investors within
six months after the Closing Date securities of a same or similar class (in the
reasonable opinion of the Seller, or if asserted as a claim in a court of law of
competent jurisdiction or as determined by the Commission) as the Senior
Securities, the Seller or any such Affiliate (directly or through any trust)
shall not commence any such offering unless Initial Purchaser has received an
opinion from counsel to the Seller that such offering would not be integrated
with the offering of the Senior Securities under the federal securities laws in
a manner which would render unavailable the exemption from the registration
provisions of the Securities Act relied upon in making this offering of the
Senior Securities;

9



--------------------------------------------------------------------------------



 



          (l) So long as any of the Senior Securities are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act,
Barclays will cause the Seller to provide to each holder of such restricted
securities and to each prospective purchaser (as designated by such holder) of
such restricted securities, upon the request of such holder or prospective
purchaser, any information required to be provided by Rule 144A(d)(4) under the
Securities Act. This covenant is intended to be for the benefit of the holders,
and the prospective Purchaser designated by such holders, from time to time of
such restricted securities;
          (m) On or prior to the Closing Date, to take all actions reasonably
necessary to satisfy, or cause others to satisfy, the conditions to the Initial
Purchaser’s obligations set forth in Section 6 of this Agreement;
          (n) For a period from the date of this Agreement until the retirement
of the Senior Securities, the Seller will cause the Securitization Documents to
provide for the Issuer to deliver to the Initial Purchaser the annual statements
of compliance and the annual independent certified public accountant’s reports
furnished to the Securitization trustee pursuant to the Securitization
Documents, as soon as such statements and reports are furnished to the
Securitization trustee;
          (o) So long as any of the Senior Securities are outstanding, the
Seller will cause the Securitization Documents to provide for the Issuer to
furnish to the Initial Purchaser as soon as practicable, copies of all documents
required to be distributed to the holders of the Senior Securities;
          (p) From and after the Closing Date, the Seller shall cause the
computer records of the Seller to be marked to show the Issuer’s absolute
ownership of the Included Mortgage Loans (subject only to the lien of the
Securitization trustee under the Securitization Documents, for the benefit of
the security holders of the Securitization), and from and after the Closing
Date, the Seller shall not take, and the Securitization Documents shall not
permit the depositor under the Securitization Documents to take, any action
inconsistent with the Issuer’s ownership of the Forward Assets and the
Securitization trustee’s lien thereon, other than as expressly permitted by the
Securitization Documents;
          (q) To the extent, if any, that any rating provided with respect to
the Senior Securities by any Rating Agency rating the Senior Securities is
conditional upon the furnishing of documents or the taking of any other actions
by the Seller, the Seller shall furnish such documents and take any such other
actions;
          (r) It shall furnish, or cause to be furnished, to the Initial
Purchaser such additional documents and information regarding it and the
transaction contemplated hereby as the Initial Purchaser may from time to time
reasonably request;
          (s) It is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock and will not use any proceeds
from the sale of the Senior Securities for such purpose. “Margin Stock” has the
meaning specified in Regulation U of the Board of Governors of the Federal
Reserve System and any successor regulations thereto, as in effect from time to
time;

10



--------------------------------------------------------------------------------



 



          (t) If the Issuer is affiliated with the Seller, the Seller shall
cause the Issuer to make representations to the Initial Purchaser substantially
in the form of those in Section 3 hereof; and
          (u) The Seller shall not sell Securities held to satisfy Risk
Retention requirements without the approval of the Initial Purchaser and shall
otherwise retain Securities necessary to satisfy Risk Retention requirements. If
a Securitization is effected by a transfer of Included Mortgage Loans first from
the Seller to BCAP LLC or another entity owned by the Initial Purchaser, as
depositor, before transfer to the issuing trust, the Seller, and not the
depositor, will have the sole responsibility to continue to maintain Risk
Retention and the Seller will satisfy any disclosure and applicable reporting
requirements, including Regulation AB in connection therewith.
Section 5. Representations, Warranties, Covenants and Agreements of the Initial
Purchaser. The Initial Purchaser hereby represents and warrants and covenants
and agrees with the Seller, as follows:
          (a) The Initial Purchaser has not and will not solicit any offer to
buy or offer to sell any Senior Securities by means of any form of general
solicitation or general advertising and will transfer beneficial ownership
interests in the Senior Securities, which are Book-Entry Senior Securities, in
accordance with the applicable terms of the Securitization Documents;
          (b) The Initial Purchaser is an “accredited investor” as defined in
Rule 501(a)(1) under the Securities Act;
          (c) With respect to Senior Securities that are permitted to be sold to
“qualified institutional buyers” as defined under Rule 144A (“QIBs”) pursuant to
Rule 144A, the Initial Purchaser has not and will not solicit any offer to buy
from or offer to sell to any person any Senior Securities unless it shall
reasonably believe that at such time such person, and each other person for whom
such person is acting, are QIBs;
          (d) The Initial Purchaser agrees that, prior to or simultaneously with
the settlement of sale by the Initial Purchaser to any purchaser of any of the
Senior Securities, the Initial Purchaser shall furnish to that purchaser a copy
of the final Private Placement Memorandum (and any amendment or supplement
thereto that the Seller shall have furnished to the Initial Purchaser prior to
the date of such confirmation of sale); and
          (e) The Initial Purchaser agrees to pay any expenses in connection
with any offering of Senior Securities not otherwise required to be paid by the
Seller under Section 4(e) of this Agreement.

11



--------------------------------------------------------------------------------



 



Section 6. Conditions to the Initial Purchaser’s Obligations. The purchase by
the Initial Purchaser of any Senior Securities on the related Closing Date is
subject to the accuracy of the representations and warranties herein made on the
part of the Seller, to the accuracy of the statements of the officers of the
Seller made pursuant to the provisions hereof, to the performance by Seller of
its obligations hereunder and to the following conditions:
          (a) Subsequent to the execution and delivery of this Agreement, there
shall not have occurred and be continuing at the time of the issuance of the
Senior Securities (i) any change, or any development or event involving a
prospective change, in or affecting the condition (financial or other),
business, properties or results of operations of the Seller (or any Affiliates
thereof), (ii) any Force Majeure Event or (iii) Illegality;
          (b) On the Closing Date, each of the Securitization Documents and the
Senior Securities, shall have been duly authorized, executed and delivered by
the parties thereto, shall be in full force and effect and no default shall
exist thereunder, and the Securitization trustee and the Initial Purchaser shall
have received a fully executed copy thereof or, with respect to the Senior
Securities, a conformed copy thereof. The Securitization trustee and the Senior
Securities shall be substantially in the forms heretofore provided to the
Initial Purchaser;
          (c) The Initial Purchaser shall have received from Seller’s outside
counsel opinions, including bankruptcy, corporate and enforceability, lien and
tax opinions, dated the Closing Date, in form and substance satisfactory to the
Initial Purchaser;
          (d) The Initial Purchaser shall have received an opinion of counsel to
the Securitization trustee dated as of the Closing Date, in form and substance
satisfactory to the Initial Purchaser and its counsel, Hunton & Williams LLP;
          (e) At the Closing Date, the Initial Purchaser shall have received any
and all opinions of counsel to the Seller supplied to the Rating Agency relating
to, among other things, the interest of the Securitization trustee in the
Forward Assets and certain monies due or to become due with respect thereto,
certain bankruptcy issues and certain matters with respect to the Senior
Securities. Any such opinions shall be addressed to the Initial Purchaser, the
Seller and the Rating Agency and shall be dated the Closing Date;
          (f) The Initial Purchaser shall have received evidence satisfactory to
it that, on or before the Closing Date, UCC1 financing statements have been or
are being filed in all appropriate jurisdictions to reflect the sale of the
interest of the Seller in the Included Mortgage Loans to the depositor under the
Securitization Documents, the transfer of the Included Mortgage Loans to the
Issuer, and the pledge or sale of the interest of the Issuer in the Included
Mortgage Loans to the Securitization trustee;
          (g) The Initial Purchaser shall have received a private placement
number from Standard and Poor’s CUSIP Service Bureau for the Senior Securities;
          (h) All proceedings in connection with the transactions contemplated
by this Agreement, the Master Repurchase Agreement and each of the
Securitization Documents and all documents incident hereto or thereto shall be
satisfactory in form and substance to the Initial Purchaser, and the Initial
Purchaser shall have received such information, certificates, opinions

12



--------------------------------------------------------------------------------



 



and documents as the Initial Purchaser may request, including without limitation
such certificates, opinions and/or other documents necessary to enable the
Initial Purchaser to rely on certificates and opinions delivered to the
Securitization trustee pursuant to the Securitization Documents;
          (i) No order suspending the sale of the Senior Securities in any
jurisdiction shall have been issued and no proceedings shall have been
instituted or threatened for that purpose; and
          (j) The Initial Purchaser shall have received from Seller the
Underwriting Guidelines, mutually acceptable to Seller and Initial Purchaser.
     The Initial Purchaser may, in its sole and absolute discretion, waive
compliance with any of the conditions contained in this Section 6 and any
condition so waived shall be deemed to have been satisfied. If any of the
foregoing conditions is not satisfied or waived on or before the Closing Date,
the Initial Purchaser shall (except as otherwise specifically provided herein)
be released and discharged from any obligations under or pursuant to this
Agreement with respect to the related Senior Securities and any offers (and
acceptances thereof) of the Senior Securities.
Section 7. Indemnification and Contribution.
          (a) The Seller agrees to indemnify and hold harmless the Initial
Purchaser, the Initial Purchaser’s partners, directors, officers, employees and
agents, and each person, if any, who controls the Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
as applicable, from and against any and all losses, claims, damages and
liabilities, joint or several, or actions in respect thereof, caused by or
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Private Placement Memorandum (not including the
Initial Purchaser Information (as defined below)) or caused by or arising out of
any omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
          (b) The Initial Purchaser agrees to indemnify and hold harmless the
Seller and its partners, directors, officers, employees and agents, and each
person, if any, who controls the Seller within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, as applicable, from and
against any and all losses, claims, damages and liabilities, or actions in
respect thereof, caused by or arising out of or based upon any untrue statement
or alleged untrue statement of a material fact made in the Offering Documents
(or any amendment or supplement thereto) in connection with, in reliance upon or
in conformity with written information furnished to the Seller by the Initial
Purchaser expressly for use in the Offering Documents (or any amendment or
supplement thereto) (collectively, the “Initial Purchaser Information”);
provided, however, that the Initial Purchaser will not be liable in any case to
the extent that any such loss, claim, damage or liability arises out of an error
or omission in any underlying data or information supplied to the Initial
Purchaser by the Seller.

13



--------------------------------------------------------------------------------



 



          (c) In case any proceeding (including, without limitation, any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to the preceding paragraph, such
person (hereinafter called the “Indemnified Party”) shall promptly notify the
person against whom such indemnity may be sought (hereinafter called the
“Indemnifying Party”) in writing; provided, however, that the failure so to
notify shall not relieve the Indemnifying Party from any liability that it may
have to an Indemnified Party except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure and; provided further, that the failure to notify the Indemnifying Party
shall not relieve the Indemnifying Party from any liability that it may have to
an Indemnified Party other than under Section 7(a) or 7(b) above. In case any
such action is brought against any Indemnified Party and it notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other Indemnifying Party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
Indemnifying Party, which consent shall not be unreasonably withheld or
delayed), and after notice from the Indemnifying Party to such Indemnified Party
of its election so to assume the defense thereof, the Indemnifying Party will
not be liable to such Indemnified Party under this Section 7 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless the Indemnifying Party and the Indemnified Party
shall have mutually agreed to the retention of such counsel or the
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood that the
Indemnifying Party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such indemnified parties, and all such fees and expenses shall be reimbursed
as they are incurred. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any loss or liability by reason of such settlement or judgment. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.
          (d) If the indemnification provided for in this Section 7 is finally
judicially determined to be unavailable to an Indemnified Party in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Seller on the one hand, and the Initial Purchaser on
the other, from the offering and sale of the Senior Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Seller on the
one hand, and of the Initial Purchaser on the other, in connection with the
statements or omissions which resulted in such losses, claims, damages or

14



--------------------------------------------------------------------------------



 



liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Seller on the one hand, and the Initial
Purchaser on the other, shall be deemed to be in the same respective proportions
as the net proceeds from the offering of the related Senior Securities
contemplated hereby (before deducting expenses) received by Issuer bear to the
total discount received by the Initial Purchaser for such Senior Securities
pursuant to this Agreement in connection therewith. The relative fault of the
Seller on the one hand, and of the Initial Purchaser on the other, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Seller on the one hand,
or by the Initial Purchaser on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
          (e) The Seller and the Initial Purchaser agree that it would not be
just and equitable if contribution pursuant to this Section 7 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in paragraph (c) of this
Section 7. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in paragraph (c) of this
Section 7 shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim. No
person guilty of fraudulent misrepresentation shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation.
Notwithstanding anything to the contrary in this Agreement, the Initial
Purchaser shall not be required to contribute any amount in excess of the total
price at which the Senior Securities purchased by it were resold exceeds the
amount of damages which the Initial Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.
          (f) EXCEPT AS EXPRESSLY SET FORTH ABOVE, THE RIGHTS OF AN INDEMNIFIED
PARTY TO BE INDEMNIFIED AND HELD HARMLESS, OR TO RECEIVE CONTRIBUTION, UNDER THE
CIRCUMSTANCES CONTEMPLATED IN THIS SECTION 7 SHALL NOT BE NEGATED BY THE REASON
OF THE FACT THAT SUCH INDEMNIFIED PARTY MAY HAVE BEEN NEGLIGENT IN ANY RESPECT
AND TO ANY DEGREE UNDER THE CIRCUMSTANCES OR MAY BE SUBJECT TO STRICT LIABILITY
UNDER APPLICABLE LAW.
          (g) The obligations of the Seller under this Section 7 shall be in
addition to any liability which the Seller may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Initial Purchaser within the meaning of the Securities Act or the Exchange Act;
and the obligations of the Initial Purchaser under this Section 7 shall be in
addition to any liability which the Initial Purchaser may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls the Seller within the meaning of the Securities Act or the Exchange
Act.
Section 8. Default of Initial Purchaser.
     If the Initial Purchaser defaults in its obligation to purchase Eligible
AAA Securities hereunder that are issued in a Securitization or defaults in its
obligations under Section 1A, this Agreement will terminate without liability on
the part of the Seller, except as provided in Section 7. As used in this
Agreement, the term “Initial Purchaser” includes any person substituted for the
Initial Purchaser under this Section 8. Nothing herein will relieve a defaulting
Initial Purchaser from liability for its default.

15



--------------------------------------------------------------------------------



 



Section 9. Variation Margin.
     The market value of this Agreement may be determined at any time by
Barclays Bank PLC, as calculation agent (the “Calculation Agent”), in its sole
reasonable discretion. The amount by which the market value of this Agreement
increases or decreases from the market value of this Agreement as of the date
hereof, is referred to as the “Variation Margin”. If on any date, the
Calculation Agent determines that amounts would otherwise be payable in respect
of Margin Excess or Margin Deficit (each as defined in the Master Repurchase
Agreement) by a party, on the one hand, and that offsetting amounts are payable
by the other party in respect of an increase or decrease in Variation Margin,
respectively, on the other hand, then, on such date, each party’s obligation to
make payment of any such amount may be netted. The Calculation Agent’s
calculations and determinations shall be made in good faith and will be provided
to the Seller upon request.
Section 10. Forward Ineligible Assets.
     If on any date of determination, the principal balance of Forward
Ineligible Assets exceeds the Forward Ineligible Cap as of such date, then the
Initial Purchaser hereby agrees to purchase or cause the Hedge Provider to
purchase, and the Initial Purchaser or Hedge Provider shall purchase, at a price
equal to the outstanding principal balance and any accrued but unpaid interest
thereon, the excess Forward Ineligible Assets for its own or the Hedge
Provider’s own account, following which, such assets will no longer be subject
to this Agreement. Any Forward Ineligible Assets purchased hereunder shall be
purchased in chronological order (based on when it became a Forward Ineligible
Asset), with the Forward Assets which became Forward Ineligible Assets first,
being purchased first, and so forth.
Section 11. Miscellaneous.
          (a) This Agreement shall become effective as of the date set forth
above and, except as otherwise provided herein, shall continue in effect for
each Forward Eligible Asset as to which a Confirmation is issued by the Initial
Purchaser and any related Senior Securities until the Closing Date for any
related Senior Securities, or such other date as may be mutually agreed upon by
the Initial Purchaser and the Seller.
          (b) The indemnity and contribution agreements contained in Section 7,
the provisions of this Section 11, all of the representations and warranties of
the parties contained herein, and the covenants and agreements of the parties
set forth at Sections 3(a), 3(b), 3(f), 3(m), 3(n), 3(o), 4(a), 4(b), 4(c),
4(d), 4(e),4(g), 4(j), 4(k), 4(l), 4(n), 4(o), and 4(r) of this Agreement shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchaser or the Seller or any person controlling the Initial Purchaser or the
Seller and (iii) payment for and delivery of the Senior Securities.

16



--------------------------------------------------------------------------------



 



          (c) Whether or not the transactions contemplated by this Agreement,
the Master Repurchase Agreement and the Securitization Documents are consummated
or this Agreement is terminated for any reason, the Seller and the Initial
Purchaser each agrees to pay the amounts for which it is respectively obligated
in this Agreement.
          (d) All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and, if to the Initial Purchaser,
shall be mailed, delivered or telecopied and confirmed to the Initial Purchaser
at the following addresses:
Barclays Bank PLC
745 7th Avenue, 4th Floor
New York, New York 10019
Attention: Ellen Kiernan
Barclays Bank PLC
745 7th Avenue, 20th Floor
New York, New York 10019
Attention: Ian Sterling
if to the Seller, shall be mailed or delivered or telecopied and confirmed to
the Seller at the following address:
TH TRS Corp.
601 Carlson Parkway, Suite 330
Minnetonka, MN 55305
Attention: General Counsel
          (e) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW
PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
          (f) This Agreement may be executed in counterparts, each of which
shall be an original and all of which together shall together constitute but one
and the same instrument.
          (g) This Agreement shall inure to the benefit of and be binding upon
the Initial Purchaser, the Seller and their respective successors, and no other
person will have any right or obligation hereunder, except that the holders of
the Senior Securities shall be entitled to enforce, for their benefit, the
agreements contained in Section 4(l) hereof against the Seller as if such
holders were parties hereto.
          (h) This Agreement may be amended or modified only with the prior
written consent of the parties hereto.

17



--------------------------------------------------------------------------------



 



          (i) In addition to any rights and remedies of Initial Purchaser
hereunder and at law, Initial Purchaser and its Affiliates shall have the right,
without prior notice to Seller, any such notice being expressly waived by Seller
to the extent permitted by applicable law, upon any amount becoming due and
payable (whether at the stated maturity, by acceleration or otherwise) by Seller
hereunder or under any other agreement (including, without limitation, the
Master Repurchase Agreement) entered into between Seller or any of its
Affiliates on the one hand, and Initial Purchaser or any of its Affiliates on
the other hand, to set-off and appropriate and apply against such amount any and
all Property and deposits (general or special, time or demand, provisional or
final), in any currency, or any other credits, indebtedness or claims, in any
currency, or any other collateral (in the case of collateral not in the form of
cash or such other marketable or negotiable form, by selling such collateral in
a recognized market therefor or as otherwise permitted by law or as may be in
accordance with custom, usage or trade practice), in each case, whether direct
or indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Initial Purchaser or any Affiliate thereof to or for the credit or the
account of Seller of any of its Affiliates. Initial Purchaser may also set-off
cash and all other sums or obligations owed by Initial Purchaser or its
Affiliates to Seller or its Affiliates (whether under this Agreement or under
any other agreement between the parties (including, without limitation, the
Master Repurchase Agreement) or between Seller or any of its Affiliates, on the
one hand, and Initial Purchaser or any of its Affiliates, on the other) against
all of Seller’s obligations to Initial Purchaser or its Affiliates (whether
under this Agreement or under any other agreement (including, without
limitation, the Master Repurchase Agreement) between the parties or between
Seller or any of its Affiliates, on the one hand, and Initial Purchaser or any
of its Affiliates, on the other), whether or not such obligations are then due.
The exercise of any such right of set-off shall be without prejudice to Initial
Purchaser’s or its Affiliate’s right to recover any deficiency. Initial
Purchaser agrees to promptly notify Seller after any such set-off and
application made by Initial Purchaser; provided that the failure to give such
notice shall not affect the validity of such set-off and application.
[Signature pages follow]



18



--------------------------------------------------------------------------------



 



            TH TRS CORP., as the Seller
      By:   /s/ Jeff Stolt         Name:   Jeff Stolt        Title:   Director 
 

[Signature Page 1 of 2 to Forward AAA Securities Agreement]

 



--------------------------------------------------------------------------------



 



Accepted and agreed to
on the date first above written:

            BARCLAYS BANK PLC,
as the Initial Purchaser
      By:   /s/ Adam Yarnold       Name:   Adam Yarnold        Title:   Managing
Director   

[Signature Page 2 of 2 to Forward AAA Securities Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Definitions
     AAA IO Securities means a class of senior securities bearing interest at
the AAA Weighted Average IO and having no entitlement to principal.
     AAA Loan IO means, with respect to each Included Mortgage Loan, a
percentage equal to the interest rate on such Included Mortgage Loan less the
sum of the related AAA Net Coupon and the related servicing fee rate, which
percentage shall be specified in the related Confirmation and shall in no event
be less than zero.
     AAA Loan Strike Price means, for any Forward Eligible Asset, the percentage
of the related loan balance specified in the related Confirmation. This
percentage will be applied to the balance of any related Eligible AAA Securities
to determine the purchase price of such Eligible AAA Securities. Initially, the
AAA Loan Strike Price is expected to be 101.50% less Drop, but the applicable
formula will be set forth in each Confirmation.
     AAA Net Coupon means, with respect to each Included Mortgage Loan, the
percentage specified in the related Confirmation.
     AAA Securities Purchase Price means the price to be paid by the Initial
Purchaser to the Seller on the Closing date for the Eligible AAA Securities,
equal to the AAA Weighted Average Strike Price for securities with a coupon
equal to the AAA Weighted Average Net Coupon.
     AAA Weighted Average IO means the weighted average of AAA Loan IOs for all
of the related Included Mortgage Loans.
     AAA Weighted Average Net Coupon means the weighted average of all AAA Net
Coupons of the Included Mortgage Loans.
     AAA Weighted Average Strike Price means, for any Eligible AAA Security, the
weighted average of AAA Loan Strike Prices for all of the related Included
Mortgage Loans.
     Drop with respect to any Mortgage Loans, shall have the meaning assigned to
such term in the related Confirmation.
     Eligible AAA Securities means securities that are (i) rated AAA by one or
more rating agencies, (ii) backed solely by Included Mortgage Loans that are
Forward Eligible Assets, for which the Initial Purchaser has issued a
Confirmation and with respect to which all the related conditions to purchase
have been satisfied, (iii) sized by the Rating Agency at no more than the
Maximum Senior Sizing and no less than the Minimum Sizing and (iv) not AAA IO
Securities.
     Force Majeure Event has the meaning set forth in the 2002 ISDA Master
Agreement.
     Forward AAA Securities Commitment Fee means, with respect to any Forward
Eligible Asset, a per annum percentage set forth in the related Confirmation
(initially expected to be 1.0%) multiplied by the Expected Cumulative Senior
Sizing Percentage (as defined in the Pricing Side Letter) multiplied by the
outstanding principal amount of such Forward Eligible Asset.
     Forward Assets means prime jumbo residential loans owned by the Seller and
expected to be included in the Securitization.
     Forward Eligible Assets means all Forward Assets that meet the Forward
Eligibility Criteria.

A-1



--------------------------------------------------------------------------------



 



     Forward Eligibility Criteria means the following:
(1) Origination in compliance, and currently in compliance, with the
Underwriting Guidelines;
(2) May not be delinquent greater than 29 days (using MBA method);
(3) Must be owned by the Seller free and clear of liens and adverse claims; and
(4) Must conform to the Eligible Mortgage Loan requirements in the Master
Repurchase Agreement.
     Forward Ineligible Assets means all Forward Assets except Forward Eligible
Assets.
     Forward Ineligible Cap means (1 — Expected Cumulative Senior Sizing
Percentage) multiplied by the principal balance of all loans that are subject to
the Agreement.
     Hedge Provider means an approved hedge provider named at the Initial
Purchaser’s sole discretion in accordance with the Agreement.
     Included Mortgage Loan means a mortgage loan included in the
Securitization, all of which must be Forward Eligible Assets at the time of the
Securitization.
     Illegality has the meaning set forth in the 2002 ISDA Master Agreement.
     Maximum Senior Sizing means 91.0% of the outstanding loan balance of the
Included Mortgage Loans.
     Minimum Sizing means 88% of the outstanding loan balance of the Included
Mortgage Loans.
     Pairoff means a transaction in securities markets where off-setting buy and
sell trades are settled in cash, based on the difference in the prices between
the off-setting trades. No securities trade hands; instead the settlement
difference between the trades is calculated, and a money wire is sent to the
appropriate party.
     Purchase Price Percentage means with respect to each Forward Eligible
Asset, its Expected Loan Senior Sizing Percentage, and, for each Forward
Ineligible Asset the lesser of its Expected Loan Senior Sizing Percentage and
50%.
     Rating Agency means any of S&P, Moody’s, Fitch and DBRS.
     Underwriting Guidelines means origination guidelines to be mutually agreed
to by Seller and Initial Purchaser.

A-2